EXHIBIT 10.3
 
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the 9th day of
June 2011 by and between CAS Medical Systems, Inc., a Delaware corporation (the
“Company”), and ______________ (the “Indemnitee”).
 
WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;
 
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of a corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, although the Certificate of Incorporation of the Company (the
“Certificate”) and the Amended and Restated Bylaws of the Company (the “Bylaws”)
require indemnification of the officers and directors of the Company under the
circumstances specified therein, and Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”), the Certificate, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
and the Bylaws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer, or both, of the Company after the date hereof, the parties
hereto agree as follows:
 
1.   Definitions.  For purposes of this Agreement:
 
(a) “Change in Control” shall mean a change in control of the Company occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) on Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control shall include: (i) the acquisition (other than
acquisition by or from the Company) after the date hereof by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding,
 
 
 

--------------------------------------------------------------------------------

 
for this purpose, the Company or its subsidiaries, any employee benefit plan of
the Company or its subsidiaries that acquires beneficial ownership of voting
securities of the Company, and any qualified institutional investor that meets
the requirements of Rule 13d-1(b)(1) promulgated under the Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act), of 50%
or more of either the then-outstanding shares of common stock or the combined
voting power of the Company’s then-outstanding capital stock entitled to vote
generally in the election of directors; (ii) individuals who, as of the date
hereof, constitute the Board of Directors (the “Incumbent Board”) ceasing for
any reason to constitute at least a majority of the Board of Directors, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or (iii) approval by the stockholders of the Company of (A)
a reorganization, merger or consolidation, in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged, consolidated or other surviving
corporation’s then-outstanding voting securities, (B) a liquidation or
dissolution of the Company, or (C) the sale of all or substantially all of the
assets of the Company.
 
(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
a similar capacity at the written request of the Company.
 
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving at the written request of the
Company as a director, officer, employee, agent or fiduciary.
 
(e) “Expenses” shall include all reasonable attorneys’ fees, retainers,
disbursements of counsel, court costs, filing fees, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating and
imaging costs, printing and binding costs, telephone charges, facsimile
transmission charges, computer legal research costs, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, as well as all other “expenses” within the meaning of that term as
used in Section 145 of the General Corporation Law of the State of Delaware and
all other disbursements or expenses of types customarily and reasonably incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
but, notwithstanding anything in the foregoing to the contrary, “Expenses” shall
not include amounts of judgments, penalties, or fines actually levied against
the Indemnitee in connection with any Proceeding.  Expenses also shall include
the foregoing incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond, or other appeal bond or its
equivalent.
 
 
2

--------------------------------------------------------------------------------

 
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
 
(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Company, by reason of any action taken by him or of any inaction
on his part while acting as an officer or director of the Company, or by reason
of the fact that he is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other Enterprise; in each case whether or
not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce his rights under this Agreement.
 
(h) “Side Letter” means that certain Fund Indemnitor Letter Agreement, dated as
of the date hereof, by and among Thomas, McNerney & Partners II, L.P., TMP
Nominee II LLC and TMP Associates II, L.P. and the Company.
 
(i) References herein to “fines” shall not include any excise tax assessed with
respect to any employee benefit plan.
 
(j) References herein to a director of another Enterprise or a director of an
other Enterprise shall include, in the case of any entity that is not managed by
a board of directors, such other position, such as manager or trustee or member
of the governing body of such entity, that entails responsibility for the
management and direction of such entity’s affairs, including, without
limitation, the general partner of any partnership (general or limited) and the
manager or managing member of any limited liability company.
 
(k) (i) References herein to serving at the request of the Company as a
director, officer, employee, agent, or fiduciary of another Enterprise shall
include any service as a director, officer, employee, or agent of the Company
that imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan of the Company or any of its affiliates,
other than solely as a participant or beneficiary of such a plan; and (ii) if
the Indemnitee has acted in good faith and in a manner such the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Company for purposes of this
Agreement.
 
2.   Indemnity of Indemnitee.  The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
 
3

--------------------------------------------------------------------------------

 
(a) Proceedings Other Than Proceedings by or in the Right of the
Company.  Except as provided in Section 10 hereof, Indemnitee shall be entitled
to the rights of indemnification provided in this Section 2(a) if, by reason of
his Corporate Status, the Indemnitee is or was, or is or was threatened to be
made, a party to or is otherwise involved in any Proceeding other than a
Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 2(a), Indemnitee shall be indemnified against
all Expenses, judgments, penalties, fines, liabilities and amounts paid in
settlement actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection with such Proceeding or any claim, issue or matter
therein, but only if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.
 
(b) Proceedings by or in the Right of the Company.  Except as provided in
Section 10 hereof,  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(b) if, by reason of Indemnitee’s
Corporate Status, the Indemnitee is or was, or is or was threatened to be made,
a party to or is or was otherwise involved in any Proceeding brought by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, but only
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification for such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which the Indemnitee shall have been adjudged liable to the Company unless (and
only to the extent that) the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such expenses that the Court of Chancery or such other court shall deem
proper.  Anything in this Agreement to the contrary notwithstanding, if the
Indemnitee, by reason of the Indemnitee’s Corporate Status, is or was, or is or
was threatened to be made, a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor, then the Company shall not indemnify
the Indemnitee for any judgment, fines, or amounts paid in settlement to the
Company in connection with such Proceeding.
 
(c) Overriding Right to Indemnification if Successful on the
Merits.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is or was, by reason of his Corporate Status or otherwise, a
party to and is or was successful, on the merits or otherwise, in any
Proceeding, he shall be indemnified to the maximum extent permitted by
applicable law, as such may be amended from time to time, against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by applicable law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
3.   Contribution.
 
(a) To the fullest extent permissible under applicable law, whether or not the
indemnification provided in Section 2 hereof is available, in respect of any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be
 
 
4

--------------------------------------------------------------------------------

 
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment,
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee.  The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.
 
(b) To the fullest extent permissible under applicable law, without diminishing
or impairing the obligations of the Company set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of Expenses, judgments, fines,
liabilities and amounts paid in settlement actually and reasonably incurred and
paid or payable by Indemnitee in proportion to the relative benefits received by
the Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines, liabilities or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered.  The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.
 
(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claim of contribution brought by officers, directors or employees of
the Company, other than Indemnitee, who may be jointly liable with Indemnitee.
 
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
liabilities, penalties, excise taxes, amounts paid or to be paid in settlement
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as the Board of Directors deems
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company (together
with its directors, officers, employees and agents) and Indemnitee as a result
of the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
4.   Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of his Corporate Status or otherwise, a witness, or is or was made (or asked) to
respond to discovery requests, in any Proceeding to which Indemnitee is not a
party, he shall be indemnified to the fullest extent permissible under
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
5.   Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, but subject to Section 9(e) hereof, the Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status or otherwise within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall reasonably evidence the Expenses incurred by or on behalf of
Indemnitee and for which advancement is requested, and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall finally be determined (under the procedures,
and subject to the presumptions, set forth in Section 6 and Section 7 hereof)
that Indemnitee is not entitled to be indemnified against such Expenses.  Such
undertaking shall be sufficient for purposes of this Section 5 if it is
substantially in the form attached hereto as Exhibit A.  Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and
interest-free.  The Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 5 regardless of any determination by or on behalf of
the Company that the Indemnitee has not met the standards of conduct set forth
in Sections 2(a) and 2(b) hereof. 
 
6.   Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a) Indemnitee shall give the Company notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement.  To obtain indemnification under this Agreement,
the Indemnitee shall submit to the Company a written request for
indemnification, including therein or therewith, except to the extent previously
provided to the Company in connection with a request or requests for advancement
pursuant to Section 5 hereof, a statement or statements reasonably evidencing
all Expenses incurred or paid by or on behalf of the Indemnitee and for which
indemnification is requested, together with such documentation and information
as is reasonably available to Indemnitee and as is reasonably necessary for the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.  Failure to provide any notice
required hereby shall not impair Indemnitee’s rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually and materially prejudices the rights of the Company to
defend any action or proceeding which is the basis of the claimed
indemnification.
 
(b) Upon written request by Indemnitee for indemnification pursuant to the
second sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made by the following person or
persons, who shall be empowered to make such determination: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request in writing that such determination be made by the Board of Directors (or
a committee thereof) in the manner provided for in clause (ii) of this Section
6(b)) in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A)(1) by Independent Counsel, if Indemnitee shall request in writing that such
determination be made by Independent Counsel upon making his or her request for
indemnification pursuant to the second sentence of Section 6(a), (2) by the
Board of Directors of the Company, by a majority vote of Disinterested
 
 
6

--------------------------------------------------------------------------------

 
Directors even though less than a quorum, or (3) by a committee of Disinterested
Directors designated by majority vote of Disinterested Directors, even though
less than a quorum, or (B) if there are no such Disinterested Directors or, even
if there are such Disinterested Directors, if the Board of Directors, by the
majority vote of Disinterested Directors, so directs, by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee.
 
(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee.  Upon
failure of the Board of Directors to so select, or upon the failure of
Indemnitee to so approve, such Independent Counsel within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, the Independent Counsel shall be selected by the Court of
Chancery of the State of Delaware or such other person or body as the Indemnitee
and the Company may agree in writing.  Such determination of entitlement to
indemnification shall be made not later than forty-five (45) days after receipt
by the Company of a written request for indemnification.  If the person making
such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably pro-rate such part of indemnification among such
claims, issues or matters.  If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination.  The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.
 
(d) In connection with any determination (including a determination by the Court
of Chancery of the State of Delaware (or other court of competent jurisdiction))
with respect to entitlement to indemnification hereunder, the burden of proof
shall be on the Company to establish that Indemnitee is not entitled to
indemnification and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence.  The failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, or an actual determination by the
Company (including by its directors or Independent Counsel) that Indemnitee has
not met such applicable standard of conduct, shall not be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
 
(e) In making a determination with respect to whether Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, the person or persons or entity
making such determination shall presume that Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company.  Anyone seeking to overcome this presumption
shall have the burden of proof and any decision that Indemnitee is not entitled
to indemnification must be supported by clear and convincing evidence.  Any
action, or failure to act, by Indemnitee based on Indemnitee’s good faith
reliance on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise shall not, in
and of itself, constitute grounds for an adverse determination with respect to
whether Indemnitee acted in good faith and in a manner that Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.  In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(f) If the person, persons or entity empowered or selected under this Section 6
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto.
 
(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel or member
of the Board of Directors shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.
 
(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Proceeding to
which Indemnitee is or becomes a party is resolved in any manner other than by
adverse judgment against Indemnitee (including, without limitation, settlement
of such action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
 
(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
under this Agreement orcreate a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
7.   Remedies of Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made
 
 
8

--------------------------------------------------------------------------------

 
pursuant to this Agreement within fifty-five (55) days after receipt by the
Company of a written request therefor or (v) payment of indemnification is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification and/or advancement of Expenses.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication.
 
(b) In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).
 
(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d) In the event that (a) the Indemnitee commences a proceeding seeking (1) to
establish or enforce the Indemnitee’s entitlement to indemnification or
advancement pursuant to this Agreement, (2) to otherwise enforce Indemnitee’s
rights under or to interpret the terms of this Agreement, (3) to recover damages
for breach of this Agreement, (4) to establish or enforce Indemnitee’s
entitlement to indemnification or advancement pursuant to the Certificate or the
Bylaws, or (5) to enforce or interpret the terms of any liability insurance
policy maintained by the Company (each such proceeding an “Indemnitee
Enforcement Proceeding”), or (b) the Company commences a proceeding against the
Indemnitee seeking (1) to recover, pursuant to an undertaking or otherwise,
amounts previously advanced to Indemnitee, (2) to enforce the Company’s rights
under or to interpret the terms of this Agreement, or (3) to recover damages for
breach of this Agreement (each such proceeding a “Company Enforcement
Proceeding” and together with each form of Indemnitee Enforcement Proceeding, an
“Enforcement Proceeding”), then the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by or on behalf of such Indemnitee in
connection with such Enforcement Proceeding, provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding on which Indemnitee
does not prevail, unless (and only to the extent that) the Court of Chancery of
the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication in respect of such
claim, issue or matter but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses that
the Court of Chancery or such other court shall deem proper.  The Company also
shall be required to advance all Expenses actually and reasonably incurred by or
on behalf of the Indemnitee in connection with any Enforcement Proceeding in
advance of the final disposition of such proceeding within thirty (30) days
after the receipt by the Company of a written request for such advance or
advances from time to time, which request shall include or be accompanied by a
statement or statements reasonably evidencing the Expenses incurred by or on
behalf of the Indemnitee and for which advancement is requested; provided,
however, that any such advancement shall be made only after the Company receives
an undertaking by or on behalf of the Indemnitee to repay any Expenses so
advanced if it shall be finally determined that Indemnitee is not entitled to be
indemnified against such Expenses.
 
 
9

--------------------------------------------------------------------------------

 
(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
 
(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.
 
8.   Notification and Defense of Claim.  Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will notify the Company in writing of the
commencement thereof; but the omission to so notify the Company will not relieve
it from any liability that it may have to Indemnitee.  Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding of which
Indemnitee notifies the Company:
 
(a)             Except as otherwise provided in this Section 8, to the extent
that it may wish, the Company may, separately or jointly with any other
indemnifying party, assume the defense of a Proceeding, with legal counsel
reasonably acceptable to the Indemnitee.  After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, approval of
such counsel by the Indemnitee and the retention of such counsel by the Company,
the Company shall not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee except as otherwise provided
below.  Indemnitee shall have the right to employ Indemnitee’s own counsel in
such Proceeding, but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of the Proceeding, or
(iii) the Company shall not within sixty (60) calendar days of receipt of notice
from Indemnitee in fact have employed counsel to assume the defense of the
Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Company.
 
(b)            The Company shall not be entitled, without the consent of the
Indemnitee, to assume the defense of any Proceeding brought by or on behalf of
the Company, or as to which counsel for the Indemnitee shall have reasonably
made the conclusion provided for in subparagraph (a)(ii) above.
 
(c)            Regardless of whether the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, and the Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on, or require any
payment from, Indemnitee without Indemnitee’s written consent.  Neither the
Company nor Indemnitee will unreasonably withhold or delay its consent to any
proposed settlement.
 
9.   Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status or otherwise prior
to such amendment, alteration or repeal.  To the extent that a change in the
DGCL, whether by statute or judicial decision, permits greater indemnification
than would
 
 
10

--------------------------------------------------------------------------------

 
be afforded currently under the Certificate, the Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.  Notwithstanding anything in this
Agreement to the contrary, the indemnification and contribution provided for in
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any of Indemnitee’s agents.
 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
Enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any director, officer,
employee, agent or fiduciary under such policy or policies.  If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.
 
(c) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, including, if
applicable, pursuant to the Side Letter, in the event of any payment to or on
behalf of the Indemnitee under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers reasonably required and take all action reasonably
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(d) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, including, if
applicable, pursuant to the Side Letter, the Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any Company insurance policy, Company contract, Company agreement
or otherwise (except to the extent that Indemnitee is required (by court order
or otherwise) to return such payment or to surrender it to the Company).
 
(e) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, including pursuant
to the Side Letter, the Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise (except to the extent that Indemnitee is required (by
court order or otherwise) to return such payment or to surrender it to the
Company).
 
 
11

--------------------------------------------------------------------------------

 
10.   Exception to Right of Indemnification.  Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:
 
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy, or other indemnity provision or otherwise, except with
respect to any excess beyond the amount so paid, and except as may otherwise be
agreed between the Company, on the one hand, and Indemnitee or another
indemnitor of Indemnitee, on the other;
 
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Act, as amended, or similar provisions of state statutory
law or common law; or
 
(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or any of its direct or indirect
subsidiaries or the directors, officers, employees or other indemnitees of the
Company or its direct or indirect subsidiaries (other than any Proceeding
initiated by Indemnitee pursuant to Section 7(d),  which shall be governed by
the terms of such section), unless (i) the Board of Directors of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
 
11.   Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue until six (6) years after the end of any period
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, trust or
other Enterprise) but shall continue thereafter so long as Indemnitee shall be
subject to any Proceeding (or any proceeding commenced under Section 7 hereof)
by reason of his Corporate Status or otherwise, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement, notwithstanding
such six (6) year period.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.
 
12.   Security.  To the extent requested by Indemnitee and approved by the Board
of Directors of the Company, the Company may at any time and from time to time
provide security to Indemnitee for the Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral.  Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of the Indemnitee.
 
13.   Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.
 
(b) This Agreement, in conjunction with the Side Letter, as applicable,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.
 
 
12

--------------------------------------------------------------------------------

 
(c) The Company represents that this Agreement has been approved by the
Company’s Board of Directors.
 
14.   Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws.  In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
 
15.   Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
16.   Notice By Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered
hereunder.  The failure to so notify the Company shall not relieve the Company
of any obligation which it may have to Indemnitee under this Agreement or
otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.
 
17.   Disclosure of Payments.  Except as expressly required by any law, neither
party shall publicly disclose any payments under this Agreement unless prior
approval of the other party is obtained.
 
18.   Notices.  Unless otherwise provided herein, any notice required or
permitted under this Agreement shall be deemed effective upon the earlier of (a)
actual receipt, or (b) (i) one (1) business day after the date of delivery by
confirmed facsimile transmission, (ii) one (1) business day after the business
day of deposit with a nationally recognized overnight courier service for next
day delivery, freight prepaid, or (iii) three (3) business days after deposit
with the United States Post Office for delivery by registered or certified mail,
postage prepaid.  Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this Section
18, or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties.  All communications shall be sent:
 
(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto;
 
(b) To the Company at:
 
 
44 East Industrial Road

 
Branford, CT 06405

 
Attention:  Chief Executive Officer

 
Facsimile:  203-488-9438

 
 
13

--------------------------------------------------------------------------------

 
With a copy (which shall not constitute notice) to:
 
Wiggin and Dana LLP
Two Stamford Plaza
281 Tresser Boulevard
Stamford, CT 06901
Facsimile: 203-363-7676)
Attention:  Michael Grundei, Esq.


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
19.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  This Agreement may also be executed and
delivered by facsimile or electronic signature.
 
20.   Headings.  The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
 
21.   Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of any summons and complaint and any other
process that may be served in any action, suit, or proceeding arising out of or
relating to this Agreement by mailing by certified or registered mail, with
postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 18 hereof, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.  Nothing herein shall preclude service of process by any
other means permitted by applicable law.
 
22.   Assignment.  Neither party hereto may assign this Agreement without the
prior written consent of the other party; provided, however, that the Company
may assign this Agreement upon a Change in Control, and Indemnitee, if an
affiliate thereof, may assign its rights under this Agreement to Thomas,
McNerney & Partners II, L.P., TMP Nominee II LLC or TMP Associates II, L.P. and
their respective affiliates without prior written consent.
 
23.   Construction.  The parties acknowledge that both parties have contributed
to the drafting of this Agreement and, therefore, waive the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.
 
[signature page follows]
 
 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


INDEMNITEE:




Signature: __________________________

 
Name:              
Address:








COMPANY:


CAS Medical Systems, Inc.




By:  _______________________________ 
Name:  Thomas M. Patton
Title:  President and Chief Financial Officer






[Signature Page to Indemnification Agreement]

 
 

--------------------------------------------------------------------------------

 
Exhibit A
 


 
UNDERTAKING


Reference is hereby made to that certain Indemnification Agreement, by and
between CAS Medical systems, Inc., a Delaware corporation (the “Company”), and
the undersigned, dated as of June 9, 2011 (the “Indemnification
Agreement”).  All initially capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Indemnification
Agreement.


Pursuant to the Indemnification Agreement, I,
___________________________________________________, agree to reimburse the
Company for all Expenses paid to me or on my behalf by the Company in connection
with my involvement in [name or description of proceeding or proceedings], in
the event, and to the extent, that it shall ultimately be determined (pursuant
to the terms of the Indemnification Agreement) that I am not entitled to be
indemnified by the Company for such Expenses.




Signature _____________________________


Typed Name __________________________




__________________ ) ss:


Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at ________, this _______ day of
___________, 201__.






________________________________
Notary Public


 
My commission expires:
 


 







